 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-16-08248-001-PCT-JZB
                                                )
10              Plaintiff,                      )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Shane Niles Yazzie,                        )
                                                )
13              Defendant.                      )
                                                )
14                                              )
15          Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. A detention hearing was held. The Court considered the Petition and file in
17   determining whether defendant should be released on conditions set by the Court.
18          The Court finds that defendant has failed to carry his burden of establishing that he
19   does not pose a serious flight risk or danger to any other person or to the community pursuant

20   to Rule 32.1(a)(6), Federal Rules of Criminal Procedure.

21          The Court concludes, by a preponderance of the evidence, that defendant is a serious

22   flight risk and that there is no condition or combination of conditions that will reasonably

23   assure his appearance at future proceedings.

24          The Court also concludes, by a preponderance of the evidence, that defendant is a

25   danger and that there is no condition or combination of conditions that will reasonably assure
     the safety of the community.
26
27
28
 1         IT IS THEREFORE ORDERED that defendant be detained pending further
 2   proceedings.
 3         Dated this 12th day of July, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
